Case 5:21-cv-00898-BLF Document 11-2 Filed 02/09/21 Page 1 of 9

EXHIBIT A
 

  

 

 

 

gai -cv-00898-BLF Document 11-2 Filed 02/09/21 Page 2

 

 
 
 

CL RSs wens

  

SSO (BLL 0

 

 

   
  

E

aBpne PUISIC Ss}eIS payin
AWWaS8d NOSEVTHIS8

 

1Z0Z “pg Arenige-|“payeg

“‘qauadyo OS's} 1
-yno7 ‘Sy YYA adIAIOS JO joold 2y TIVHS woUBld “wwdeO:ZL I L207 "gs AleNIGS-:UeUT JOYE] OL HOWE BiA JeDIC SIUy JO O51}0U YIM SJUBPUBJOG OA108.01 HNWPId SLOSHIC HNO Out
UOT BIA EDO. 18 LZOZ “bi ALBNIGS-4 10) 14S Aqavdy 5! Buuway yy "saBed 42 poadxe LON WHS sléliq juepuoja ye jo Sebed jojo) eu] “widgD Zh Ie £202

‘gL Aignigqe Aq esuodsel 2-3} TIVHS SJUBPUAaIE 11 JF S JOR SSIS PAHUT SUT UIGIIM: WNipalU eto Aug YBNOIU) 10-S8104S eps! UL “auOYdals] Aq “auluo Jalyaya uuojeld saino-Aue Jo“UoZeuny sB Yons Sase|djoyeul Aed

—pHU} UBNo1U] Jeu}e SHUN-GNS LE pezuoupeun. syweplseg Synquysip AUNUAABIUT 0). BuINtjUdfo], “Ble Jeyul “Woy SUEPUB}Eq Ulolus oy Buses repo Butuieysal Aueioduis} 8 10} uoneaydde.ue paw yung Loz ‘ Areruiqey uO
FOIANTS JO-JOOHd F114 ONV HIGHO 4O-SOLLON HLLIAA SINVONSSSG SANSS OL JSLUNIW Id SNULOSMIG “SLY SNINVSH ONLLLSS ‘GNOdSAY OL SENVGN3S30 ONILOSuIG YAdHO

Aes

- “syuppualeq

‘ye 16 "O77 SNOLLNTOS XSONIA
A

“yqUeid
G800-AD- LZ [ON @SBD

“duOO SONVHGATSL

NOISINIG JSOC NYS VINNOSNWO AO LORESIG NHSHLYON
THMOD LOMISIGSS IVES GSLIND

TeELSSdes0d - NISY

gO/20 ZFEL 203 MBS

 

 

Sm persis | ie sag ae] junesy
: Pte : ae : ba

 

 

squaD soemaN g

 

 

 

 

Besta Seer (6)

Pans

ssautsnq

Ree ST OS ICCC aT
 
 

ft WONG La! WERE eA

 
                           

 
 

 

 

i

ebpnp Jauysig] sayBiSs Panu
NVINSSds-NOS8V] HLS

 

 
 

Leo ‘g Avenida :peweq

“daySa0uO OS SIL

“PNOD- SUF LAs sd1AJas JO yoo!d OL TTYHS HHUIeIg “WdpO- Zhe ZZ 'e Alenqey. Wey! Joye] OF HELA RIA JOpIC) STU} JO OOU Ulm SIUBPUBIEG BAJOS O} ANUIBId SLOANIG UNOD ay L
“W007 BIA LEGO'6 JB LZOZ- bE Abengqey 46). 136 Aqaley si Guuesy y “saied-¢z.peake LON TIVHS Sisuq juepuajeq je jo seabed jajo} ayp “dgo-e he 1Z0e

“g |, Averuqe-; Aq-astiodsal B ail; TIWHS SjUepliajeg “148 F407, SAIS panuy ou) HIWN LuNIpaU Joujo. AUB YSNOIUY JO $8J0IS [IB}e! Lt ‘auOUdelay Aq ‘Suljuo atau LLO_e!d JaujO AUR JO ‘UOZPUNY'S®. LpNs. sadEidjayiew Aped
-PAUP UBNOIU FeUPS. SRUN SNA} pazuoUNeUN sjuBpUare syngiAsp Ajjoymeyun oy Hunuquola}, “eile Jopul ‘MO SJUBpUDJS Uidiua oF Bunjees vapio Burulesjses Aveiod wel eof uoyeoydde-ue pay ynureld “1, Z07 ‘p Arenuqe4 uO
ADIANSS JO 4OOUd S14 ONY YACUO JO'S35LLON HIWA SINVONSAIC SANSS OL 4ULNIVId ONLOSHIC SV ONIN WAH ONLLIAS “ONOdSaY OF SINVONSI3C ONILOAYIC HSCuO

: jee
‘sjuepuaiag

'@-18 OTESNOLLOIOS XACNIA
‘h

“HNUBle|
GEGO-AT LZ ON 8589

 

“dOO SONVUGI TEL

NOISIAIQ SSOP NYS-VINHOSITWO SO: LOMISIG. NUSHLYON
JHNOS LOMISIG SSIVES G3. HNN

BO/ZO ASL.  suosysog

 
 

 

 
 

 

ae eee aes . co. a

chee tee eee esr yee ee ates ay

 

WUOSUOZeLUB:
 

ead Ea ae 2S BBE

  

 

 

 

es

sbprir iouisig- saris popup
NWWaau3 NOS8VT HI38

 

tz0z °@ Aipnige-4 ‘payeq

 

. “TSYAGHG.OS SILI
SHNOD SY} YAN eo1eS Joyoold Of TIWHS HNUPBi “WdGO-Z) Je £707 'G Aleniga4 UE} Joya} OU [RUS BIA JOPIC)'SIL} JO SS}OU YAS SIUBPUAJO(] ASSO] HIWIB[d SLOFHIA UNOD OL,

“W007 BIA WeNO.64e L207 LE Arerugay 40) (35 Aqeuey si Sunway y ‘sebed gz peeoxe :LON TIVHS sald Juppuajag ye jo sabed (ajo) ayy “widng:7 4 Ie LO

‘dL Atenige4 Aq esiodsa/-2 81) FIWHS SluBpuelad 4-38 ¢ IDF , SAIS paur uy UWIUTME wuNipet JaqyoO Aue YBNI] 16 Sez0}S pejas ui ‘euoYyde}a} Aq: “euiUS JouAUA LuonRyd 1eyj0 Aue to ‘uozelny SB yons sate|djoyieLy Aued
=pUUL.UBNoy) Japa SPUN SNS L PaZuOU;NeUN SuEpUEjeq eyNqLysip AjjrumEjUN oj Sumuluo[o], ‘aye. Jeyuy ‘Woy syuBpuaeg Ulolve oy Bunjeas iopio Guluiensal Amioduid) 210} uOQBolidde ue paiy ynuieid’ LZ0zZ ‘p. Kenuge+.uo
FOIANAS AO'SOOUd ATA GNV HIGHO 4C SOLLON HLM SLNVONAAS0 SANSS OL ASNT ONLLOSHIC "SIV ONINVSH ONLLISS ‘CNOdSSY.OL SENVGNSIAG ONILOFUIG MACHO

 

AT38

*Sqepudieg

"1218 “OTL SNOLLITMIOS XSCNIA
A

‘ENWEI
BS00-AF}S “ON OSBD

“duOO SGNVUGITSL
NOISIAIG SSOf NYS VINYOATIVO JO LOI ESIG NYSAHLYON

1UNOD. LOMLSITSSLWLS GALINA
POWYAAN80d : NISY

 

eo/zocxzl. Ang) A307 pies

 

 

lzzny Uey suiOIsN? UOTeWEYy Wow Asnbuy

@a -Cv-00898-BLF Document 11-2 Filed 02/09/21 Pag

 

foe ee ee,
: ee

 

 

 

 
 

 

 

 
 

aBpne PUsIC Saws paluy
NYWaaud NOS@¥1 HIG

 

1Z0z ‘@ Areniges “payed

“GSHAGHO OS-SI LI

‘PNOD St} YPM adladas Jo ood SPY TTVHS HyuMicf WOOT) We L207 ‘g AIBNIGS 4 UELY J8}By OU EWS BIA JOPIO SIU] JO SOOU UPA SIUBPUSJOT OAI9S O} HAUIBI SLOANIC HNOD ou

“W007 BIA tUEQD'A Ie LZOZ ‘EL Alsnuga Joy {3S Aqaley s! Buway yy sabed.gz peaaxs 1ON TIVHS Slag Juepluojaq eyo sebed eyo] ay] “tudgg:Z1. We 1707

‘g, Aianiqa Aq. esuodsel 8-aly FIWHS SIUBPUalag “1 72 €4903 . Sees PaHUN By WILY Lunipew Jayjo Aue YBnosyL to seyo]s eyal ul “euOYydela) Aq ‘aulUG JoujeuM wonefdseyjo Aue jo “uozewiy se ons save|cjoyreus Ayed
~PJiU] YONCIW) Jule SHUN-SNa LE PezHOU;heun syBPUE}EG ajnquisip AiNMelUN oF HunuuOLo], ‘aye teyu! ‘Woy Swepualeq Uiolee o7 Bunjses Japso Huruyense! Aeioduia) © 40} uoqenidde.ue pay yquieid ‘1 zoz ‘p Alerudqes uo
AOIANSS JO JOOUd 314d GNV Ha 4G SOLLON HLA SINVONSI2S0 SANIS'O1 AALENIVId ONLLOSMIG “SALVO ONINVSH DNELLSS ‘GNOdS3Y OL SENVGNSIFG ONILOAMI YaduO

aes

/ ‘sjuepuale(
"1878 “O77 SNOLLMTOS. XACINIA
A

‘BUUCId

BSOO-AD-L-Z [ON OSBO

  

“dHOO SONVNASTSL

NOISIAIG Sso0r NVS VINHOANWO AG LOM SIG NUSFHLYON
JYNNOS.1LORILSIOSSIVES GS LINN

XPOBAPSe0d = NISV.

 

BHOH At Ie OL PUES

 

 

BO/ZOSOEL Gas

IZZNy UY HeYy sau0ysN2. vOZeUTY Wop Asnby]

t-cv-00898-BLF Document 11-2 Filed 02/09/21 Page 5

 

 

 
 

hae

 

 

 

  
 

rf

abpnr julsig: seye1S payun
NVWWaad4 NOSEV1 HLS8

   
 

1202 “9 Amniqs+ -payeq

 

“GEHAGHO OS SLL

“YNCD Oy YIM SdIALOs Jo Jooid Of TIVHS Huei “WdgO-ZE Ie LZOZ "9 Alwnige4 UBUl Jey} Ou HELIS BIA JEpIC SIY} JO IJOU YA S]UEPUSJO] AAISS OF NAUIIa SLOSHIC NOD oul

“W007 BIA EQO:6 1B LZOe LE Arensge joy [5 Aqeuey 5! Sunway y ‘sebed'sz paadxa 4 ON-TIVHS sieud juepuajeq ye jo. seHed epo) ayy “wdon:7) 1 £207

‘gy Aranigas.Aq-osuodsal Boi) TTYHS Siuepualeg “1 38 € JOS. Se}e1S Paxu SUy-ulTIM Lumipela Jeyyo Aus YONG JO Seioys WEIS! ur ‘euoydase] Ag: ‘eul[uG JoUjayMm Luaneld 1sijo. Aue 10 ‘Uuozellly SB: 4Yons: sece|djayieu Aped
“pul Ynolyy Jeypis SwUN-SNG | pezuOWgNeun.sweEpusjsq SyNquIsip Aj/AyMEUN oy Hunulpiofo], ‘Bye vayu! “Woy sjuepuayeg ulolie oy Hunjses iapio Builiwsjsel Amiodway 2 so} uoqeoydde us pay ynuleld 1 Z0z. ’ Areniqe4y vO
ANAYNAS AO AOOUd Fd GNV YSCHO-4d0 SOLON HLIM SLNVONSIS0 SASS OL AALINI Td ONLLOSNIC “SAV ONIMWAH ONILESS ‘QNOdS3Y.OL SENVONSI3G-ONILOFMIG YadYO

4169

: “SsyURPLdJeq
"8.18" OTT-SNOLLNTIOS XAONIA
A

‘whureid

G9O0-AF EZ “ON BSED)

 

“duOO SGNVUGATSAL

NOISIAIG SSOP NVS VINKOATIVO-AO. LOM ESIG NYSHLYON
LYNOS LOMLSIG: SBIVES: GALINA
@LOPN( 3208 2 NISY

 

 

 

ROFZOPZZL dg SOL PUBS

12ZZN} UIEX 4BUIOTSND LOZeUTY Uiow Anbu

-cv-00898-BLE Document 11-2. Filed 02/09/21 ‘Pag

 

 

 

 

: “ney abessay €

 
 

Lah

 

 

 

 

 

 

     

a

abpnp PusiG sejeig payun)
NVANAddd NOSaY1 H1A8

 

Zz ‘9 Aleniqe  “payeq

‘GAYAGHO OSS} Lf
“UND. SY) YY Salas jo Joold ay TIWHS wNuleld “udpo'zie Loz “g Aleniqey uey) J078) OU [BUe BIA JOpIC STU) JO BO]OU HUM SJUBPUBJeq] OJOS O] MWB SLOAMIG NOD SUL

“MOOT BIA WENO.S 18 Lede: LL Ateniqe-+ Jo) (AS Aqaiay si Suey y ‘seed GZ paaoxea JON TIVHS SJouquepuajag jie Jo sabed jeyo} au, “Widoo:71 18 LZ0z

‘go, Areruiqa4 Aq:ssuodsal 8 aly TIWHS suepuajeq '} 78s 49. S8}eIS PSHUN aul LWIA LunIpaLU Jeujo- Aue YyOnci4) Jo Saiajs peas ub ‘suoydels} Aq ‘aulfuC JeljeyM WuOyeId yayjO AUB JO “UOZBLUY SB Yons seoR|djayrel Aped
-pHIUy.UBAOIUY Jey spun SNSyE pazvOUjNeUN. SjuepLejaq eynqiysip Anhymerun o} Buinuuolo), “eye fayur“Wwoy. SyuBpuajac] Uldlue 0] Bunjaas sapio Ouie)sei Alpioduid] B lof Lone ondde Ue poy goer 1707 ‘p Arenige4 UO
ZOIANSS 40 JOON SVSLONY YaCUO-4O SOLLON HLIM SINVONS190 JANSS O1 ASUNIV] d ONILOAMIG ‘SUV ONISWSH-ONITAS “ONOdSau OL SENVONS430 ONLLOAMIO HACHO

41d-8

‘SJURPUaSQ

“yey “OTTSNOLLAI10S XAQNIA
‘A

"BAUR
GR00-AI-4Z "ON 8889

“ddGO SONVYGIIEL

NOISIAIG 350P NVS VINHOSIIVS JO LOIMESIG NNSH ISON
LYNOD LORELSIO SAIVLS GALINA

SSdb LALO ¢ NISV

BOZO BEZEL 4] sak puas.

 

 

 

 

 

 
 

  

 

 

 

 

 

 
  
  
  
  
 
 

LE

NI0Q FS 1S-BOSN0-AILZ:G eseQ abpnr.UISIC SePIS Paywuy
NVWaddd NOSav1 HIS

1 40 pabey (Z/e0rc0 Pally G jueUut

  

izaz *g eniqes “payeq

‘OAYACHO'OS SI Lt

“PNOD yp UIA SdIAJaS JO: food AI TIVHS HOUIBL “Wao: SE 12 EZOe “8 AENIGSY LeU) 49,2] OU [RLU BIA JOPIC Sit JO SSOU YUM STUBpUAyeq BAJES OC} HIB SLOIMIG HNOD aul.

“WOOT BIA HHBOD Gg Je Loeb) Aleniqay 10) 145 Aqaley si Suupey y ‘sabed gz pedoxe LON TIVHS Seid juepuajeq {je Jo. seabed [eyo ay! “WdpO-TL ye 120%

“gp Aieniga-; Aq-ssuiodsal 9.aiy FWHS Swuepuaiag 446 ¢4O9..'serels PaHun oul WU wINjpauljoujo Aue YBnoi4) jo-Sasoys [Ieyas ul ‘auaUydalay Aq ‘Suyuo Jey LUIOs Bld tayjo Aue JO “UaZeUNy SB Yons. saneidjeyeu Aped
-piluy YBNOIW) Jeypte SRUN SNA} pazvoujNeun sjuepuajed ainqiysip Ajinjmejun oO Buinuquolol, “ere Jayul ‘woy syuepusjeg ulofue o] Dupjyees sapio. Gupueqses Amodlusy 830) UOReINdde UB pojy BU, "Laog “p Arenige4 uO
ADIANSS JO JOOUd Fils GONV-NSCHO AO SOLLON KEIM SLNVONS430 SANSS OL S4LINIVWId ONLLOANIG “SLVO ONINVSH ONLLLAS ‘ONOdSaY OL

SINVGNGS3G ONWOFNI Yad

ATE-B6800°A---7Z “ON O583

“syuepuaysq

“18.48 “OTT SNOLLMIOS XAQNIA

‘A

“BHU

“AHOO SONVHEITAL

; NOISIAIG ASOCNVS

VINHOAW2 AO: LSM SIG NYAHLYON

LYNG9. LOMLLSIC SALWLS OS.LINA

LMWAXf91808

eee a rte ee
Ane -

 

 

 

 

 
   

ee

 

 

                                

aBpne pusig- sezIs payun
NWWSSU4 NOS8V1 HIS

az." Arenine4 ‘payeq

‘C3yHAagHO.OS Sil

“pod Sup YM -adinies {0 Joosd Oiy TIVAS LUC “LUdOO-ZE I bZOZ.'S Auensgs4-UBYy Foye Ou jJeWe BIA JapIC SiN} yO eDNOU LY SILPPLEJEC Sales 0] HAUIBIG SLOAMIG NOD au

“{OOZ BIA HQT BAC LZO?: bh Asenga- 40f-1IS-Aqalay S| Biuway y seabed gz psaoxe LON TIVHS Slaliq JuepLiajag [2 jo seabed jeyo} sy] “WudNO:ZL Ie LZ0z

‘gL Aleriqe4 Aq esuodsal B-3i} TTVHS SIUBPUAJAQ) “1 18 YOR. SAIS POU SUT WLIME Linipet eso AUB YBNOI] Jo seio}s year UF “euoUdaay Aq. “aulUS JOLpayA LUO BId iaijo Aue Jo ‘uozeLuy sw yans SavE|dyeyraiu Aed
~pU} UBNOIG, JeUpIe SHUN SNS pazuOUINeUN sjUBpPUaTSG BNquysip AlinMelUN oF BumnujLol], “eis soy ‘Woy sjuBpuayeg ulolue oy Huyess epic Huiiensa) Areiodiuay B Jo) uoOnBIdde ue pay WRU ‘LZOT “p AeMuded UO
JOINS JO-JO0Ud Fd ONY YS0NO 4O.S0LLON HIM SANVONASI0 SANSS.OL SNA el ONILOAMIG “VG ONRNVAH ONILLAS ‘ONOdS3Y OL SINVGNS43AG ONILOSNIO YANO

Ade

/ “S}URPUB!ISQ

“1818 OT] SNOLLATOS XAQNIA

A

‘yu

B800-AM] f ‘ON BSED

“ddOO SONWHGSTSL

NOISIAIG ASOC-NYS VINHOANIVO 4JO.LOIWLSIO NYSHILYON
LYMGS. LOMLSIA'SSiVLS GALINA

MAdSZAZZOG ¢ NISY

BO/ZOLSZL STERN TOE pues

 

IZZO} UN HEX JBUOISND VOZeury Wold AADLY

 

 

AUWIOS*LOZEUIE

 
